DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S.PGPUB 2020/0202257) and further in view of Greene JR. (U.S.2019/0245754).

1. 	As per claims 1,11,20 Lee disclosed a system for real-time imitation network generation using artificial intelligence, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: electronically receive, from a computing device of a user, a real dataset; wherein the real dataset is used in a first technology environment; initiate one or more machine learning algorithms on the real dataset; (Paragraph. 0036) [n some embodiments, it may be challenging to develop a machine learning model (e.g., classification algorithm) if there is a conflict between training dataset and test dataset, which may be a common occurrence in case of real data sets], determine using the one or more machine learning algorithms, one or more data distribution parameters associated with the real dataset;  wherein the one or more distribution parameters defining a structure of the real dataset; electronically receive, from the computing device of the user, a first shift parameter; wherein the first shift parameter is associated with the first technology environment (Paragraph. 0043) [The adversarial training method of FIG. 2 provides a way to update two datasets with different data distribution (e.g., dataset labeling) and make an agreement in the middle ground. The adversarial training method of FIG. 2 iterates two machine learning models 210 and 218 (or two classification algorithms), until the two machine learning models 210 and 218 show the same results (e.g., same dataset labeling result) on updated golden dataset 216 and updated new dataset 206. By iteratively reducing the disagreement on both datasets, the adversarial training method 200 would reach the point where two machine learning models 210 and 218 generate same results for both datasets]. 

However Lee did not disclose in detail skew the one or more data distribution parameters using the first shift parameter to generate one or more skewed data distribution parameters; and generate, using the one or more machine learning algorithms, an imitation dataset using the one or more skewed data distribution parameters.  

In the same field of endeavor Green JR disclosed after interrelationships between the plurality of training domains have been discovered and superset models created, desired experience instructions are applied to the training domains and the superset models in block 1030. In block 1035, machine learning methods, such as regression, clustering, and others, are applied to the training domains and the superset models to determine the optimal algorithms to use for learning and training of the system. In preferred embodiments, the machine learning analysis includes using supervised, unsupervised, and reinforcement techniques in predefined libraries of algorithms. In block 1040, a determination is made as to whether the optimal learning algorithm has been determined from the predefined libraries of algorithms (Paragraph. 0080).

It would have been obvious to one having ordinary skill in the art at the time of the filing was made to have incorporated after interrelationships between the plurality of training domains have been discovered and superset models created, desired experience instructions are applied to the training domains and the superset models in block 1030. In block 1035, machine learning methods, such as regression, clustering, and others, are applied to the training domains and the superset models to determine the optimal algorithms to use for learning and training of the system. In preferred embodiments, the machine learning analysis includes using supervised, unsupervised, and reinforcement techniques in predefined libraries of algorithms. In block 1040, a determination is made as to whether the optimal learning algorithm has been determined from the predefined libraries of algorithms as taught by Green jr in the method and system of Lee to overcome the simulated deficiencies of the simulated analysis.

2. 	As per claims 2,12 Lee-Green JR disclosed wherein the at least one processing device is further configured to: electronically receive, from the computing device of the user, one or more conditional parameters; determine that the imitation dataset meets one or more requirements associated with the conditional parameters; and finalize the imitation dataset based on at least determining that the imitation dataset meets the one or more requirements associated with the conditional parameters (Lee, Paragraph. 0007).  

3.	 As per claims 3,13 Lee-Green JR disclosed wherein the at least one processing device is further configured to: determine that the imitation dataset does not meet the one or more requirements associated with the conditional parameters; initiate an iterative optimization algorithm on the one or more skewed data distribution parameters, wherein initiating further comprises: Page 25 of 32 ATTY DKT. NO. 10588US1.014033.003904updating, using the iterative optimization algorithm, the one or more skewed data distribution parameters; generating an updated imitation dataset based on at least the one or more updated skewed data distribution parameters; and determining whether the updated imitation dataset meets the one or more requirements associated with the conditional parameters; and finalize the imitation dataset based on at least determining that the updated imitation dataset meets the one or more requirements associated with the conditional parameters (Lee, Paragraph. 0034).  

4. 	As per claims 4,14 Lee-Green JR disclosed wherein the at least one processing device is further configured to: determine one or more network security features associated with a network environment, wherein the one or more network security features are configured to protect one or more datasets stored in one or more data repositories from one or more unauthorized access attempts; store the imitation dataset in the one or more data repositories within the network environment; and remove at least one of the one or more network security features from protecting the imitation dataset within the network environment (Green, Paragraph. 0062).  

5. 	As per claims 5,15 Lee-Green JR disclosed wherein the at least one processing device is further configured to: continuously monitor the one or more unauthorized access attempts associated with the imitation dataset; and determine one or more types of unauthorized access attempts based on at least monitoring the one or more unauthorized access attempts associated with the imitation dataset (Green, Paragraph. 0062).  

6. 	As per claims 6,16 Lee-Green JR disclosed wherein the at least one processing device is further configured to: determine one or more actions executed on the imitation dataset during the one or more unauthorized access attempts (Green, Paragraph. 0062).  

7. 	As per claims 7,17 Lee-Green JR disclosed wherein the at least one processing device is further configured to: generate one or more penetration test scenarios based on at least the one or more types of unauthorized access attempts associated with the imitation dataset; and Page 26 of 32 ATTY DKT. NO. 10588US1.014033.003904initiate the one or more penetration test scenarios on one or more real datasets stored in the one or more data repositories within the network environment (Green, Paragraph. 0091).  

8. 	As per claims 8,18 Lee-Green JR disclosed wherein the at least one processing device is further configured to: determine one or more automated network security responses to the one or more penetration test scenarios; determine that the one or more automated network security responses successfully blocked and reported each of the one or more unauthorized access attempts; generate a dashboard report indicating the one or more penetration test scenarios initiated on the one or more real datasets stored in the one or more data repositories and the one or more automated network security responses to each of the one or more penetration test scenarios; and transmit control signals configured to cause the computing device of the user to display the dashboard report (Green, Paragraph. 0045).  

9. 	As per claims 9,19 Lee-Green JR disclosed wherein the at least one processing device is further configured to: determine that the one or more automated network security responses have not successfully blocked and/or reported each of the one or more unauthorized access attempts; determine the one or more unauthorized access attempts that were not successfully blocked and/or reported; and determine one or more actions to be executed in response to the one or more unauthorized access attempts that were not successfully blocked and/or reported, wherein the execution of the one or more actions will successfully block and report the one or more unauthorized access attempts that were not successfully blocked and/or reported (Green, Paragraph. 0091).  

10. 	As per claims 10 Lee-Green JR disclosed wherein the at least one processing device is further configured to: update the one or more network security features with the one or more actions (Green, Paragraph. 0091).


Response to Arguments

Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. Response to applicant’s arguments are as follows.

Applicant argued that prior art did not disclose, “a system for real-time imitation network generation using artificial intelligence, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: electronically receive, from a computing device of a user, a real dataset; wherein the real dataset is used in a first technology environment; initiate one or more machine learning algorithms on the real dataset”.

As to applicant’s argument Lee disclosed, “[n some embodiments, it may be challenging to develop a machine learning model (e.g., classification algorithm) if there is a conflict between training dataset and test dataset, which may be a common occurrence in case of real data sets] (Paragraph. 0036).

Applicant argued that prior art did not disclose, “determine using the one or more machine learning algorithms, one or more data distribution parameters associated with the real dataset; wherein the one or more distribution parameters defining a structure of the real dataset; electronically receive, from the computing device of the user, a first shift parameter; wherein the first shift parameter is associated with the first technology environment”.

As to applicant’s argument Lee disclosed, “[The adversarial training method of FIG. 2 provides a way to update two datasets with different data distribution (e.g., dataset labeling) and make an agreement in the middle ground. The adversarial training method of FIG. 2 iterates two machine learning models 210 and 218 (or two classification algorithms), until the two machine learning models 210 and 218 show the same results (e.g., same dataset labeling result) on updated golden dataset 216 and updated new dataset 206. By iteratively reducing the disagreement on both datasets, the adversarial training method 200 would reach the point where two machine learning models 210 and 218 generate same results for both datasets] (Paragraph. 0043).

Applicant argued that prior art did not disclose, “skew the one or more data distribution parameters using the first shift parameter to generate one or more skewed data distribution parameters; and generate, using the one or more machine learning algorithms, an imitation dataset using the one or more skewed data distribution parameters”.

As to applicant’s argument Green JR disclosed after interrelationships between the plurality of training domains have been discovered and superset models created, desired experience instructions are applied to the training domains and the superset models in block 1030. In block 1035, machine learning methods, such as regression, clustering, and others, are applied to the training domains and the superset models to determine the optimal algorithms to use for learning and training of the system. In preferred embodiments, the machine learning analysis includes using supervised, unsupervised, and reinforcement techniques in predefined libraries of algorithms. In block 1040, a determination is made as to whether the optimal learning algorithm has been determined from the predefined libraries of algorithms (Paragraph. 0080).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


11.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

12.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443